Order unanimously affirmed, without costs. We construe the order of reference, in entitling appellant to raise any question as to the fairness, reasonableness or adequacy of the settlement, to include the issue and the effect, if any, of the exclusion of persons from the negotiations for settlement. We assume that unless there is an adverse effect on the settlement by reason of such exclusion, exclusion will not have been shown to be improper. Concur — Peek, P. J., Breitel, Bastow and Cox, JJ. [See post, p. 773.]